                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTOPHER CARDINAL, et al.,                    Case No. 18-cv-00272-JCS
                                                       Plaintiffs,
                                   8
                                                                                          COURT’S PROPOSED VERDICT
                                                 v.                                       FORM
                                   9

                                  10     JOHN LUPO, et al.,
                                                       Defendants.
                                  11

                                  12          The Court’s proposed verdict form is attached to this order. Any objections to this
Northern District of California
 United States District Court




                                  13   proposed verdict form must be raised at the hearing set for 3:00 PM on December 6, 2019.

                                  14          IT IS SO ORDERED.

                                  15   Dated: December 6, 2019

                                  16                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  17                                                  Chief Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                             COURT’S PROPOSED VERDICT FORM

                                   2

                                   3          We, the jury, unanimously find as follows:

                                   4   PART A: BREACH OF CONTRACT—MR. LUPO’S CLAIM AGAINST MR. CARDINAL

                                   5          1.     John Lupo, Christopher Cardinal, and Kitchen Experts of California, Inc.
                                                     entered a contract called the Stock Purchase Agreement. Did John Lupo do
                                   6                 all, or substantially all, of the significant things that the contract required him
                                                     to do?
                                   7
                                                     _____ Yes              _____ No
                                   8
                                       If your answer to Question 1 is “Yes,” do not answer Question 2, and instead continue to
                                   9
                                       Question 3. If your answer to Question 1 is “No,” continue to Question 2.
                                  10
                                              2.     Was John Lupo excused from having to do all, or substantially all, of the
                                  11                 significant things that the contract required him to do?
                                  12                 _____ Yes              _____ No
Northern District of California
 United States District Court




                                  13   If your answer to Question 2 is “Yes,” continue to Question 3. If your answer to Question 2 is

                                  14   “No,” do not answer any further questions in Part A, and instead continue to Part B.

                                  15          3.     Did Christopher Cardinal fail to do something that the contract required him
                                                     to do?
                                  16
                                                     _____ Yes              _____ No
                                  17
                                       If your answer to Question 3 is “Yes,” continue to Question 4. If your answer to Question 3 is
                                  18
                                       “No,” do not answer any further questions in Part A, and instead continue to Part B.
                                  19
                                              4.     Was John Lupo harmed by Christopher Cardinal’s breach of contract?
                                  20
                                                     _____ Yes              _____ No
                                  21
                                       If your answer to Question 4 is “Yes,” continue to Question 5. If your answer to Question 4 is
                                  22
                                       “No,” do not answer any further questions in Part A, and instead continue to Part B.
                                  23
                                              5.     What are John Lupo’s damages for Christopher Cardinal’s breach of
                                  24                 contract?
                                  25                 $________________________

                                  26   Continue to Part B.

                                  27

                                  28
                                                                                       2
                                   1   PART B: BREACH OF CONTRACT—KITCHEN EXPERTS’ CLAIM

                                   2   Begin Part B regardless of how you answered the earlier questions.

                                   3          6.     John Lupo, Christopher Cardinal, and Kitchen Experts of California, Inc.
                                                     entered a contract called the Stock Purchase Agreement. Did Kitchen Experts
                                   4                 of California, Inc. do all, or substantially all, of the significant things that the
                                                     contract required it to do?
                                   5
                                                     _____ Yes              _____ No
                                   6
                                       If your answer to Question 6 is “Yes,” do not answer Question 7, and instead continue to
                                   7
                                       Question 8. If your answer to Question 6 is “No,” continue to Question 7.
                                   8
                                              7.     Was Kitchen Experts of California, Inc. excused from having to do all, or
                                   9                 substantially all, of the significant things that the contract required him to do?
                                  10                 _____ Yes              _____ No

                                  11   If your answer to Question 7 is “Yes,” continue to Question 8. If your answer to Question 7 is

                                  12   “No,” do not answer any further questions in Part B, and instead continue to Part C.
Northern District of California
 United States District Court




                                  13          8.     Did John Lupo fail to do something that Section 4.7 (Non-Solicitation
                                                     Covenant) of the contract required him to do?
                                  14
                                                     _____ Yes              _____ No
                                  15
                                       If your answer to Question 8 is “Yes,” continue to Question 9. If your answer to Question 8 is
                                  16
                                       “No,” do not answer any further questions in Part B, and instead continue to Part C.
                                  17
                                              9.     Was Kitchen Experts of California, Inc. harmed by John Lupo’s breach of
                                  18                 contract?
                                  19                 _____ Yes              _____ No

                                  20   If your answer to Question 9 is “Yes,” continue to Question 10. If your answer to Question 9 is

                                  21   “No,” do not answer any further questions in Part B, and instead continue to Part C.

                                  22          10.    What are Kitchen Experts of California, Inc.’s damages for John Lupo’s
                                                     breach of contract?
                                  23
                                                     $________________________
                                  24
                                       Continue to Part C.
                                  25

                                  26
                                  27

                                  28
                                                                                       3
                                   1   PART C: INTENTIONAL OR NEGLIGENT MISREPRESENTATION

                                   2   Begin Part C regardless of how you answered the earlier questions.

                                   3          11.    Did John Lupo make a false representation to Christopher Cardinal?
                                   4                 _____ Yes              _____ No

                                   5   If your answer to Question 11 is “Yes,” continue to Question 12. If your answer to Question 11 is

                                   6   “No,” do not answer any further questions in Part C, and instead continue to Part D.

                                   7          12.    Did John Lupo know that the representation was false, or did he make the
                                                     representation recklessly and without regard for its truth?
                                   8
                                                     _____ Yes              _____ No
                                   9
                                       If your answer to Question 12 is “Yes,” do not answer Question 13, and instead continue to
                                  10
                                       Question 14. If your answer to Question 12 is “No,” continue to Question 13.
                                  11
                                              13.    Did John Lupo have reasonable grounds for believing the representation was
                                  12                 true when he made it?
Northern District of California
 United States District Court




                                  13                 _____ Yes              _____ No

                                  14   If your answer to Question 13 is “Yes,” do not answer any further questions in Part C, and

                                  15   instead continue to Part D. If your answer to Question 13 is “No,” continue to Question 14.

                                  16          14.    Did John Lupo intend that Christopher Cardinal rely on the representation?
                                  17                 _____ Yes              _____ No

                                  18   If your answer to Question 14 is “Yes,” continue to Question 15. If your answer to Question 14 is

                                  19   “No,” do not answer any further questions in Part C, and instead continue to Part D.

                                  20          15.    Did Christopher Cardinal reasonably rely on the representation?
                                  21                 _____ Yes              _____ No

                                  22   If your answer to Question 15 is “Yes,” continue to Question 16. If your answer to Question 15 is

                                  23   “No,” do not answer any further questions in Part C, and instead continue to Part D.

                                  24          16.    Was Christopher Cardinal’s reliance on John Lupo’s representation a
                                                     substantial factor in causing harm to Christopher Cardinal??
                                  25
                                                     _____ Yes              _____ No
                                  26
                                       If your answer to Question 16 is “Yes,” continue to Question 17. (Note that if your answer to
                                  27
                                       Question 16 is “Yes,” you will not answer any questions in Part D.) If your answer to Question
                                  28
                                                                                       4
                                   1   16 is “No,” do not answer any further questions in Part C, and instead continue to Part D.

                                   2          17.    What are Christopher Cardinal’s damages as a result of John Lupo’s false
                                                     representation?
                                   3
                                                     $________________________
                                   4
                                       Look back at your answer to Question 12. If your answer to Question 12 is “Yes,” continue to
                                   5
                                       Question 18. If your answer to Question 12 is “No,” do not answer any further question in
                                   6
                                       Part C, and instead continue to Part E.
                                   7
                                              18.    Did John Lupo make a false representation to Christopher Cardinal with
                                   8                 malice, oppression, or fraud?
                                   9                 _____ Yes              _____ No

                                  10   If your answer to Question 18 is “Yes,” continue to Question 19. If your answer to Question 18

                                  11   is “No,” do not answer any further questions in Part C, and instead continue to Part E.

                                  12          19.    What amount of punitive damages, if any, do you award Christopher
Northern District of California
 United States District Court




                                                     Cardinal?
                                  13
                                                     $________________________
                                  14
                                       Continue to Part E.
                                  15
                                       PART D: BREACH OF CONTRACT—CHRISTOPHER CARDINAL’S CLAIM
                                  16
                                       Look back at Question 16 in Part C. If you answered “Yes” to Question 16, do not answer any
                                  17
                                       questions in Part D, and instead continue to Part E. If you answered “No” to Question 16, or if
                                  18
                                       you did not reach that question, begin Part D.
                                  19
                                              20.    John Lupo, Christopher Cardinal, and Kitchen Experts of California, Inc.
                                  20                 entered into a contract called the Stock Purchase Agreement. Did
                                                     Christopher Cardinal do all, or substantially all, of the significant things that
                                  21                 the contract required him to do?
                                  22                 _____ Yes              _____ No

                                  23   If your answer to Question 20 is “Yes,” do not answer Question 21, and instead continue to

                                  24   Question 22. If your answer to Question 20 is “No,” continue to Question 21.

                                  25          21.    Was Christopher Cardinal excused from having to do all, or substantially all,
                                                     of the significant things that the contract required him to do?
                                  26
                                                     _____ Yes              _____ No
                                  27
                                       If your answer to Question 21 is “Yes,” continue to Question 22. If your answer to Question 21 is
                                  28
                                                                                        5
                                   1   “No,” do not answer any further questions in Part D, and instead continue to Part E.

                                   2          22.    Did John Lupo fail to do something that Section 3.6 (Books of the
                                                     Corporation), Section 3.11 (No Violation of Statute or Breach of Contract),
                                   3                 Section 3.13 (Financial Information; Due Diligence Materials), Section 3.15
                                                     (Employee Classification), or Section 4.4 (Corporate Assets) of the contract
                                   4                 required him to do?
                                   5                 _____ Yes             _____ No

                                   6   If your answer to Question 22 is “Yes,” continue to Question 23. If your answer to Question 22 is

                                   7   “No,” do not answer any further questions in Part D, and instead continue to Part E.

                                   8          23.    Was Christopher Cardinal harmed by John Lupo’s breach of contract?
                                   9                 _____ Yes             _____ No

                                  10   If your answer to Question 23 is “Yes,” continue to Question 24. If your answer to Question 23 is

                                  11   “No,” do not answer any further questions in Part D, and instead continue to Part E

                                  12          24.    What are Christopher Cardinal’s damages for John Lupo’s breach of
Northern District of California
 United States District Court




                                                     contract?
                                  13
                                                     $________________________
                                  14
                                       Continue to Part E.
                                  15
                                       PART E: COMPUTER FRAUD AND ABUSE ACT
                                  16
                                              Part E-1: Section 1030(a)(2)(C)
                                  17
                                       Begin Part E-1 regardless of how you answered the earlier questions.
                                  18
                                              25.    Did John Lupo intentionally access a computer without authorization or
                                  19                 exceed authorized access?
                                  20                 _____ Yes             _____ No

                                  21   If your answer to Question 25 is “Yes,” continue to Question 26. If your answer to Question 25 is

                                  22   “No,” do not answer any further questions in Part E, and instead continue to Part F.

                                  23          26.    As a result of such access, did John Lupo obtain information from a
                                                     “protected computer”?
                                  24
                                                     _____ Yes             _____ No
                                  25
                                       If your answer to Question 26 is “Yes,” continue to Question 27. If your answer to Question 26 is
                                  26
                                       “No,” do not answer any further questions in Part E-1, and instead continue to Part E-2.
                                  27

                                  28
                                                                                       6
                                                 27.    Did such conduct result in a “loss” to Kitchen Experts of California, Inc.
                                   1                    totaling at least $5,000 in value during a one-year period?
                                   2                    _____ Yes               _____ No

                                   3   Continue to Part E-2.

                                   4             Part E-2: Section 1030(a)(4)

                                   5   Begin Part E-2 only if your answer to Question 25 in Part E-1 is “Yes.” If your answer to

                                   6   Question 25 is “No,” do not answer any further questions in Part E, and instead continue to

                                   7   Part F.

                                   8             28.    Did John Lupo intentionally access a “protected computer” without
                                                        authorization or exceed authorized access to a “protected computer”?
                                   9
                                                        _____ Yes               _____ No
                                  10
                                       If your answer to Question 28 is “Yes,” continue to Question 29. If your answer to Question 28 is
                                  11
                                       “No,” do not answer any further questions in Part E-2 or Part E-3, and instead continue to Part
                                  12
Northern District of California




                                       E-4.
 United States District Court




                                  13
                                                 29.    Did John Lupo do so knowingly and with the intent to defraud?
                                  14
                                                        _____ Yes               _____ No
                                  15
                                       If your answer to Question 29 is “Yes,” continue to Question 30. If your answer to Question 29 is
                                  16
                                       “No,” do not answer any further questions in Part E-2, and instead continue to Part E-3.
                                  17
                                                 30.    By accessing the “protected computer” or exceeding authorized access, did
                                  18                    John Lupo further the intended fraud?
                                  19                    _____ Yes               _____ No

                                  20   If your answer to Question 30 is “Yes,” continue to Question 31. If your answer to Question 30 is

                                  21   “No,” do not answer any further questions in Part E-2, and instead continue to Part E-3.

                                  22             31.    Did John Lupo thereby obtain either (1) anything of value other than the use
                                                        of the computer; or (2) use of the computer, if such use was valued at more
                                  23                    than $5,000 in any one-year period?
                                  24                    _____ Yes               _____ No

                                  25   Continue to Part E-3.

                                  26             Part E-3: Section 1030(a)(5)(C)

                                  27   Begin Part E-3 only if your answer to Question 28 in Part E-2 is “Yes.” If your answer to

                                  28   Question 28 is “No,” or if you did not reach Question 28, do not answer any questions in Part
                                                                                           7
                                   1   E-3, and instead continue to Part E-4.

                                   2            32.   Did John Lupo intentionally access a “protected computer” without
                                                      authorization?
                                   3
                                                      _____ Yes             _____ No
                                   4
                                       If your answer to Question 32 is “Yes,” continue to Question 33. If your answer to Question 32 is
                                   5
                                       “No,” do not answer any further questions in Part E-3, and instead continue to Part E-4.
                                   6
                                                33.   As a result of such access, did John Lupo cause “damage,” as that term is
                                   7                  defined for the purpose of the Computer Fraud and Abuse Act?
                                   8                  _____ Yes             _____ No

                                   9   If your answer to Question 33 is “Yes,” continue to Question 33. If your answer to Question 33 is

                                  10   “No,” do not answer any further questions in Part E-3, and instead continue to Part E-4.

                                  11            34.   Did such damage result in a “loss” to Kitchen Experts of California, Inc.
                                                      totaling at least $5,000 in value during a one-year period?
                                  12
Northern District of California




                                                      _____ Yes             _____ No
 United States District Court




                                  13
                                       Continue to Part E-4.
                                  14
                                                Part E-4: Computer Fraud and Abuse Act Damages
                                  15
                                       Look back at your answers to Question 27, Question 30, Question 33. If you answered “Yes” to at
                                  16
                                       least one of those questions, proceed to answer Question 35. If you did not answer “Yes” to any
                                  17
                                       of those questions, do not answer Question 35, and instead continue to Part F.
                                  18
                                                35.   What are Kitchen Experts of California, Inc.’s damages for John Lupo’s
                                  19                  violation of the Computer Fraud and Abuse Act?
                                  20                  $________________________

                                  21   Continue to Part F.

                                  22   PART F: SIGNATURE

                                  23   Have the presiding juror sign and date this verdict form. After the presiding juror has signed and

                                  24   dated the verdict form, notify the courtroom deputy that you have reached a verdict.

                                  25

                                  26   Signed:    ________________________________________
                                                  Presiding Juror
                                  27
                                       Dated:     _______________________
                                  28
                                                                                       8
